Carley, Judge.
Appellant appeals from his conviction of one count of burglary. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising a point of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently whether any errors of law occurred. We find that the point raised is without merit, and our independent examination discloses no error requiring reversal. Accordingly, we grant the motion to withdraw and affirm appellant’s conviction. After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. *438Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35 (264 SE2d 528) (1980).
Decided January 4, 1984.
William A. Foster III, District Attorney, Jeffrey L. Ballew, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.